 

--------------------------------------------------------------------------------


 
 
Exhibit 10.26
 


FOURTH AMENDMENT TO INDUSTRIAL BUILDING LEASE
 
 
THIS FOURTH AMENDMENT TO INDUSTRIAL BUILDING LEASE (this "Amendment") is made
and entered into as of this 26th day of March, 2012, by and between Aspen
Marketing Services, LLC, a Delaware limited liability company, as successor to
Aspen Marketing Services, Inc., a Delaware corporation ("Tenant"), and A. & A.
Conte Joint Venture Limited Partnership, an Illinois limited partnership, its
successors and assigns ("Landlord").
 
R E C I T A L S:
 
A.         Landlord and Tenant are parties to that certain Industrial Building
Lease dated June 3, 2003 (the "Initial Lease"), as amended by: (i) that certain
First Amendment to Industrial Building Lease dated as of August 1, 2003
("First Amendment"); (ii) that certain Second Amendment to Industrial Building
Lease dated January 1, 2009 ("Second Amendment"), and (iii) that certain Third
Amendment to Industrial Building Lease dated as of October 12, 2010 ("Third
Amendment") (hereinafter, the Initial Lease, First Amendment, Second Amendment
and Third Amendment are referred to collectively as the "Lease").


B.          Pursuant to the Lease, (i) Landlord has agreed to lease to Tenant,
and Tenant has agreed to lease from Landlord, approximately 108,438 square feet
of warehouse and office space (the "Existing Premises") in the building located
at 1240 North Avenue, West Chicago, Illinois (the "Building"), and (ii) Landlord
has agreed to construct and lease to Tenant and Tenant has agreed to lease from
Landlord, approximately 46,974 square feet of additional space in the Building
(as more particularly defined below, the "New Premises"), in each case, subject
to the terms and conditions set forth in the Lease.  Hereinafter, the Existing
Premises and the New Premises are referred to collectively as the "Premises".


C.          Landlord and Tenant desire to further amend the Lease in order to,
among other things, (i) amend the date for delivery of the New Premises, and
(ii) amend certain provisions pertaining to the purchase and sale of furniture
for the New Premises.
 
AGREEMENTS:


NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable considerations, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.          Recitals; Definitions; Conflict.  The foregoing Recitals are true
and accurate and by this reference are incorporated into this Amendment as if
set forth at length herein.  Capitalized terms used but not specifically defined
herein shall have the respective meanings ascribed to them in the Lease.  In the
event of any inconsistency between the provisions of this Amendment and the
provisions of the Lease, the terms and conditions set forth in this Amendment
shall be controlling and binding upon the parties hereto.


2.          Lease Term.  Section 3 of the Third Amendment is hereby
deleted.  The Lease Term is hereby adjusted and extended such that the Lease
will expire on the last day of the calendar month that is the earlier of twelve
(12) years after (i) the Outside Substantial

 
 

--------------------------------------------------------------------------------

 



 
Completion Date (hereinafter defined) and (ii) the Substantial Completion Date
(hereinafter defined).  The day on which the Lease will expire based on this
Section 2 is referred to herein as the "Lease Expiration Date".


3.           Provisions With Respect to the New Premises.


a.          Delivery of the New Premises.  Landlord shall construct the New
Premises in compliance with all laws, using new materials of good quality, such
materials being substantially similar to the materials used in the Existing
Premises in accordance with the plans and specifications set forth in Exhibit A
attached hereto ("Plans and Specifications"), which Plans and Specifications
supersede any and all prior drawing, plans or other specifications with respect
to the New Premises regardless of whether or not any such drawings were
heretofore incorporated into the Lease.  Landlord and Tenant acknowledge and
agree that the New Premises are to be constructed in good and workmanlike
manner, and in a fashion similar to the Existing Premises.  Subject to Tenant's
compliance with the terms of this Section 3 and Tenant's timely cooperation
during the construction process, Landlord shall deliver possession of the New
Premises to Tenant on or before December 31, 2012 (such date, as it may be
extended due to Tenant Delays or Force Majeure Events is referred to herein as
the "Outside Substantial Completion Date").  The date on which Landlord actually
delivers possession of the New Premises to Tenant is referred to herein as the
"Substantial Completion Date".


b.          Condition of New Premises.  The New Premises shall be constructed in
accordance with the Plans and Specifications (hereinafter defined) and the terms
and conditions of the Lease (as amended hereby).  On the Substantial Completion
Date, Landlord shall deliver possession of the New Premises to Tenant in good,
vacant, broom clean condition, with all building systems in good working order
and the roof water-tight, and in compliance with all laws.  The reference in the
immediately preceding sentence to the New Premises being in compliance with all
laws shall not apply to the use to which Tenant will put the New Premises to the
extent such use alters or imposes additional requirements on the New Premises
under said laws, modifications which may be required by the Americans with
Disabilities Act or any similar laws as a result of Tenant's use, or to any
alterations to the New Premises made by or at the request of Tenant.


c.           Changes.


i.          Tenant Changes.  If Tenant desires changes in the work, upon
submission by Tenant of the necessary information and/or plans and
specifications for such changes that impact the design of the New Premises
(referred to herein as "Changes"), Landlord may incorporate such changes into
the work.  Prior to commencing any changes which would exceed $2,500 in
additional Tenant cost, Landlord will submit a proposal (the "Proposal") to
Tenant showing the cost of such Changes.  The Proposal shall include a form of
Change Order ("Change Order").  Tenant may approve the Proposal by executing and
delivering the Change Order to Landlord within the time period specified in the
Proposal (or within five (5) business days, if no period is specified).  If
Tenant fails to approve the Proposal within the applicable time period, Landlord
may
 

 
2

--------------------------------------------------------------------------------

 



 
 
proceed to do only the work in the Plans.  Tenant agrees to pay the cost of
Changes within thirty (30) days after substantial completion of the work.


ii.             Landlord Changes.  Landlord may make changes in the Plans and
Specifications which solely affect the structure of the New Premises without
permission of the Tenant if such changes are in accordance with paragraph "a"
above.  Such change shall not affect the intended design of the Premises or
reduce the quality of any construction materials (including finishes) used to
construct the New Premises.


iii.              Notices.  If and when required hereunder, Landlord shall give
written notice of any Changes to Janet Greenough, c/o Epsilon Data Management,
LLC at 601 Edgewater Drive, Wakefield, MA 01880; 781-685-6719;
jgreenough@epsilon.com  or to such other responsible officer and/or address of
Tenant as Tenant may nominate by written notice to Landlord from time to time.
If and when required hereunder Tenant shall give written notice to Arturo J.
Conte, c/o A. & A. Conte Joint Venture Limited Partnership, 31W007 North Avenue,
West Chicago, Illinois 60185.


d.          Change Orders; Extension of Outside Substantial Completion Date.  After
receiving a Change Order, Tenant shall, by written notice given to Landlord,
approve or disapprove all changes therein requested.  The period of time
commencing upon the receipt by Tenant of a Change Order and ending upon receipt
by Landlord of Tenant's written response thereto shall be construed as a Tenant
Delay.


e.          Construction Provisions.  For the purposes of Section 3.a. hereof,
the New Premises shall be deemed available for occupancy when Landlord notifies
Tenant in writing that the New Premises have been substantially completed,
Landlord has received all approvals and permits from the applicable governmental
authorities required for legal occupancy of the New Premises and Landlord
delivers possession of the New Premises to Tenant in accordance with the
Lease.  During the construction process, Landlord will permit Tenant access to
the New Premises for purposes of Tenant installing certain cabling and fixtures
therein.  Landlord will give Tenant two (2) weeks notice prior to the time at
which Landlord expects to permit Tenant such access.  If and to the extent
Tenants temporary use of the New Premises as aforesaid results in a delay in
Landlord's construction of the New Premises, then the same shall constitute a
Tenant Delay.  Landlord's Work shall be deemed substantially completed
notwithstanding (a) that certain minor or non-material details of construction,
mechanical adjustment or decoration ("punchlist items") are incomplete, or (b)
portions of the New Premises are incomplete because such work cannot be
performed until work to be performed by or on behalf of Tenant is completed and
about which Landlord previously notified Tenant.  Upon the delivery of the New
Premises to Tenant, Landlord shall assign to Tenant all warranties received from
contractors or subcontractors for the work performed on the New Premises (such
assignment, however, shall be limited (1) to the extent that any such warranties
are assignable and (2) in duration to the shorter of (i) the life of said
warranty, or (ii) the Term of the Lease).  In the event Landlord is delayed in
substantially completing the New Premises by any delay, interference or
hindrance (which shall include, without being

 
3

--------------------------------------------------------------------------------

 



 
limited to, any delays in connection with Change Orders), directly or
indirectly, of such work (1) by Tenant, Tenant's contractors or any of their
employees or agents, (2) by Tenant's request for unusual or unique materials
which cannot be timely delivered, (3) by any changes in such work or materials
requested by Tenant and agreed to by Landlord after the execution of this
Amendment, (4) by Tenant's failure to timely and properly perform any of its
obligations under the Lease (as amended hereby) (any of the foregoing items (1)
through (4) hereinafter being referred to as a "Tenant Delay"), or (5) any force
majeure events or other events beyond the control of Landlord (collectively,
"Force Majeure Events"), then in each such case, the Outside Substantial
Completion Date shall be extended on a pari passu basis.


f.          Tenant Delays.  Tenant shall indemnify and defend Landlord from and
against all increased costs or damages incurred by Landlord and attributable to
any Tenant Delays.  Without limiting the generality of the foregoing, but also
without duplication, if any Tenant Delay results in the extension of the
Substantial Completion Date, then Tenant's obligation to pay the Base Rent set
forth in Section 6 below shall commence as of the date that the Substantial
Completion Date would have occurred but for the Tenant Delay(s).


g.          Utilities.  From and after the Substantial Completion Date, Landlord
shall furnish utilities to the New Premises to the same extent that Landlord
currently supplies utilities to the Existing Premises.  Any and all utilities
which are currently paid for by Tenant, or are otherwise Tenant's obligation
pursuant to the Lease, shall continue to be Tenant's obligation with respect to
the New Premises.


h.          Replacement of HVAC Units.  Within six calendar months of the
Substantial Completion Date, Landlord will (on a one-time basis) replace all
existing HVAC units for the Existing Premises that have not previously been
replaced.  Until such time, Landlord shall pay for the costs to repair any such
HVAC units that breakdown prior to the replacement thereof.  The foregoing
notwithstanding, the obligation to maintain the HVAC units (both before and
after the replacement thereof as provided in this paragraph) in connection with
usual wear and tear shall be Tenant's responsibility as provided under the
Lease.  This Section 3(g) replaces the second, third and fourth sentences of
Section 6 of the Third Amendment to Lease.


i.           Failure to Deliver New Premises.  If the Landlord has not delivered
possession of the New Premises to Tenant on or before the Outside Substantial
Completion Date, as Tenant's sole and exclusive remedy, Landlord shall pay
Tenant $500 (which payment may be made by offsetting amounts owed Landlord under
the Lease) per day until the Substantial Completion Date occurs (or would have
occurred absent Tenant Delay).


j.          References to New Premises Commencement Date.  Any references in the
Third Amendment to the "New Premises Commencement Date", "Lease Premises
Commencement Date" or "Substantial Completion Date" shall mean and refer to the
Substantial Completion Date as herein defined.

 
4

--------------------------------------------------------------------------------

 



 
 
4.           Office Furniture.  After the Substantial Completion Date, Landlord
shall purchase $   worth of furniture selected by Tenant for Tenant's use in the
New Premises (such furniture being referred to herein as the
"Landlord's Furniture").  Tenant shall be responsible for purchasing the balance
of the furniture for the New Premises, and Tenant hereby releases and discharges
any obligation of Landlord to purchase furniture as set forth in the last
paragraph of Section 5 of the Third Amendment, which is hereby deleted except as
set out herein.  Upon the expiration of the Lease Term, Tenant shall either (i)
purchase Landlord's Furniture from Landlord at the fair market value thereof (as
determined by an independent third-party appraiser acceptable to Landlord and
Tenant), and in such case, remove all furniture and other personal property of
Tenant from the Premises on or before the Lease Expiration Date, or (ii) by
execution of a bill of sale, convey to Landlord, free and clear of any liens or
encumbrances, all of the furniture in the Premises that is then-owned by
Tenant.  If Tenant desires to proceed as set forth in proviso 4.(i) above, then
Tenant shall give written notice thereof to Landlord not less than sixty (60)
days prior to the Lease Expiration Date.  Failure to provide written notice at
least sixty (60) days prior to the Lease Expiration Date as aforesaid shall be
deemed Landlord's waiver of the right to purchase Landlord's Furniture, and in
such case, the parties shall proceed as set forth in proviso 4.(ii) above.


5.         Return of Security Deposit.  In derogation of Landlord's obligation
to return a portion of the Security Deposit as provided in the last paragraph of
Section 18 of the Third Amendment, which is hereby deleted, Landlord shall
return to Tenant     Dollars ($  ) of the security deposit currently being held
by Landlord, such payment to take place within thirty (30) days of the execution
of this Fourth Amendment. Landlord and Tenant acknowledge and agree that, after
the return of the $    to Tenant as aforesaid, the amount of the security
deposit held by Landlord pursuant to the Lease will be     Dollars ($    ), such
amount including the last month's rent for both the Existing Premises and the
New Premises.  If Landlord fails to promptly refund such amount, Tenant shall
have the right to offset such amount against rent coming due under the Lease.


6.         Base Rent.  Prior to the Substantial Completion Date, Tenant shall
continue to pay all amounts due under the Lease with respect to the Existing
Premises.  Commencing on the first day of the calendar month immediately
following the Substantial Completion Date (unless the Substantial Completion
Date falls on the first of the month, in which case, commencing on the
Substantial Completion Date), Tenant shall pay Base Rent for the Premises in
equal monthly installments as set forth in the Third Amendment.  In addition to
said Base Rent, Tenant shall continue to pay to Landlord, directly or
indirectly, all other amounts owed under the Lease, including, without
limitation, and to the extent applicable, all additional rent, taxes, insurance
premiums and maintenance expenses.


7.         Related Office Leases.  The Termination Agreement referred to in
Section 8 of the Third Amendment shall be executed effective as of the
Substantial Completion Date.  Tenant shall have thirty (30) days from the
Substantial Completion Date to vacate Building 31W001 (the "Temporary Facility")
and move into the New Premises, provided, however, that Tenant may continue to
occupy the Temporary Facility for more than (30) days if Tenant pays Landlord
rent for said facility in the same amount heretofore paid to Landlord for the
use and occupancy of such space.  If Tenant does not return the Temporary
Facility (hereinafter defined) to Landlord

 
5

--------------------------------------------------------------------------------

 



 
 
in substantially the same condition in which it was delivered to Tenant (usual
wear and tear excepted), then in such case, Landlord shall, by written notice
given to Tenant not more than thirty (30) days after Tenant vacates the
Temporary Facility, invoice Tenant for the costs of any repairs required for the
Temporary Facility.  Tenant shall, within thirty (30) days of receiving said
invoice, pay to Landlord the amount set forth therein, subject to Tenant's right
to contest the same.  Landlord may, if not paid within thirty (30) days as
aforesaid, offset any amounts owed by Tenant against the Security Deposit (in
which case Tenant shall replenish the Security Deposit at Landlord's
request).  The last two sentences in Section 8 of the Third Amendment shall be
deleted in their entirety.  The amount of Security Deposit held by the Landlord
shall be as set out in Section 5 above.  Landlord shall be permitted to, and
Tenant shall, without undue interruption to Tenant's business operations at the
Temporary Facility, cooperate with Landlord's efforts to show the Temporary
Facility to prospective tenants that may which to let the New Facility after
Tenant vacates the same.


8.         Lease Guaranty.  In connection with and as a condition precedent to
Landlord's agreement to enter into this Amendment, construct the New Premises,
and return the portion of the Security Deposit as described in Section 5 hereof,
Alliance Data Systems Corporation, a Delaware corporation and affiliate of
Tenant ("Alliance"), shall execute and deliver to Landlord a Lease Guaranty in
form and substance substantially similar to that set forth in Exhibit B hereto
(the "Lease  Guaranty").  Any default by Alliance under the Lease Guaranty shall
constitute a default by Tenant hereunder, and in such case, Landlord shall have
the right to exercise any and all remedies available to Landlord under this
Lease, at law or in equity, in each case to the same extent as if Tenant had
committed a material breach hereunder.


9.         Estoppel Certificates.  Landlord or Tenant shall from time to time,
without charge, upon not less than ten (10) days' prior written notice from the
requesting party, execute acknowledge and deliver to the requesting party a
statement in writing in form and substance reasonably acceptable to the
requesting party.  Landlord and Tenant shall have the right to modify any
estoppel certificate being executed by such party to reflect any applicable
facts or circumstances that are not expressly set forth in such certificate.


10.       Subordination.


a.          Subordination and Non-Disturbance.  Tenant agrees that the Lease
shall at all times be subject and subordinate to the lien of any mortgage
granted by Landlord against the Premises (a "Mortgage") and to any and all
advances to be made thereunder, and to the interest thereon, and all renewals,
replacements and extensions thereof; provided, however, that the holder of such
Mortgage (a "Mortgagee") shall not disturb Tenant's use and occupancy of the
Premises if and so long as Tenant is not in default under the Lease (after all
applicable grace or cure periods therein provided).  Notwithstanding the
foregoing, a Mortgagee shall have the right, at its sole option, at any time, to
subordinate and subject the Mortgage, in whole or in part, to this Lease by
recording a unilateral declaration to such effect.


b.          Attornment.  Tenant agrees to attorn, from time to time, to each
Mortgagee, or any purchaser of the Premises, for the remainder of the Lease
term, provided that such Mortgagee or such purchaser shall then be entitled to
possession of the

 
6

--------------------------------------------------------------------------------

 



 
Premises subject to the provisions of the Lease.  The provisions of this Section
shall inure to the benefit of such Mortgagee or such purchaser, shall apply
notwithstanding that, as a matter of law, this Lease may terminate upon
foreclosure of the Mortgage (in which event the parties shall execute a new
lease for the remainder of the Lease term, such new lease to be in the same form
and substance as the Lease), shall be self-operative upon any such demand, and
no further instrument shall be required to give effect to said provisions.  If
any Mortgage is foreclosed or Landlord's interest in the Lease is conveyed or
transferred in lieu of foreclosure: (a) no person or entity which as a result of
foreclosure of a Mortgage or deed in lieu thereof has succeeded to the interests
of Landlord in the Lease (a "Successor") shall be liable for any default by
Landlord or any other matter which occurred prior to the date such Successor
succeeded to Landlord's interests in the Lease, nor shall such Successor be
bound by or subject to any offsets or defenses which Tenant may have against
Landlord or any other predecessor in interest to such Successor; (b) no
Successor shall be bound to recognize any prepayment of rent made by Tenant more
than one (1) month in advance of the date due under the Lease; and (c) no
Successor shall be bound to recognize any amendment or modification of the Lease
made without the written consent of the Mortgagee.


11.         Mortgage Documents.  In connection with and as a condition precedent
to the effectiveness of this Fourth Amendment, Tenant shall execute and deliver
to Landlord and Landlord's mortgagee, a Tenant Estoppel Certificate and a
Subordination, Non-Disturbance and Attornment Agreement in the form set forth in
Exhibit C hereto.


12.         Counterparts.  This Amendment may be executed in counterparts, each
of which shall constitute an original, and all of which, when taken together,
shall one fully executed agreement.


13.         Submission of Amendment.  Submission of this Amendment to Tenant
shall not bind Landlord to the terms hereof, and no duty or obligation on
Landlord shall arise hereunder until (i) this Amendment is signed and delivered
by all of the parties hereto, Tenant executes and delivers the Tenant Estoppel
Certificate and Subordination, Non-Disturbance and Attornment Agreement as
required under Section 11 above, and (iii) Alliance executes and delivers the
Lease Guaranty as required under Section 8 above.


14.           Restoration.  Tenant shall, upon the expiration of the Lease Term,
restore the Premises to the condition it was in when delivered to Tenant (which,
for the New Premises, shall mean the condition of the New Premises on the
Substantial Completion Date, but for the removal of furniture which shall be
governed by Section 14 of this Amendment).  Tenant may, in connection with any
improvement hereafter made to the Premises by or on behalf of Tenant (but
excluding the construction of the New Premises), request that Landlord waive
Tenant's obligation to restore said improvement upon the conclusion of the
Lease.  Any such request shall be made in writing to Landlord and shall detail
the improvement(s) for which said waiver is sought.  Without limiting the
generality of the foregoing, and as an accommodation to Tenant, and not in
derogation of Tenant's obligations under the Lease, Landlord agrees to walk
through the Existing Premises with a representative of Tenant, upon reasonable
advance notice from Tenant to identify certain improvements which have been made
to the Existing Premises which must be restored to their original condition
pursuant to the Lease.
 

 
7

--------------------------------------------------------------------------------

 



 
 
15.        Entire Agreement.  This Amendment and the Lease contain the entire
agreement between Landlord and Tenant with respect to the Premises.  Except for
the Lease and this Amendment, no prior agreements or understandings between
Landlord and Tenant with respect to the Premises shall be valid or of any force
or affect.


16.        Severability.  If any provision of this Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, then in such case, the remaining provisions hereof shall remain
in full force and effect.


17.        Survival of Lease.  Except as modified hereby, all of the terms,
conditions, agreements, covenants, representations, warranties and indemnities
contained in the Lease remain in full force and effect.


18.        Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.  Tenant shall not assign its rights or obligations under the Lease
or this Amendment without the prior written consent of
Landlord.  Notwithstanding the foregoing, Tenant may, without Landlord's prior
consent and without constituting an assignment or sublease, sublet the Premises
or assign the Lease and this Amendment to (a) an entity controlling, controlled
by or under common control with Tenant, (b) an entity related to Tenant by
merger, consolidation or reorganization, or (c) a purchaser of a substantial
portion of Tenant's assets.  A transfer of Tenant's capital stock shall not be
deemed an assignment, subletting or any other transfer of the Lease or the
Premises.  The foregoing notwithstanding, no assignment, subletting, transfer of
capital stock or other purported assignment of this Lease or Tenant's
obligations hereunder shall relieve Tenant or Alliance from their respective
obligations under this Lease and the Lease Guaranty.
 
[Signature Page Follows]



 
8

--------------------------------------------------------------------------------

 



 
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.


 


LANDLORD:
TENANT:
   
A. & A. Conte Joint Venture Limited
Partnership, an Illinois limited partnership
 
Aspen Marketing Services, LLC
a Delaware limited liability corporation
 
By: Conte Family Corporation, its General Partner
By:   /s/ Charles L. Horn
Name:  Charles L. Horn
Title:  CFO
By:  /s/ Arturo J. Conte
      Arturo J. Conte, President
 

 


 

 
 


 
[Signature Page to Fourth Amendment to lndustrial  Building  Lease]

 
 

--------------------------------------------------------------------------------